Exhibit 10.2

FORM OF

MANAGEMENT STOCKHOLDER’S AGREEMENT

This Management Stockholder’s Agreement (this “Agreement”) is entered into as of
            , 20            (the “Effective Date”) among USF Holding Corp., a
Delaware corporation (the “Company”) and the undersigned person (the “Management
Stockholder”) (the Company and the Management Stockholder being hereinafter
collectively referred to as the “Parties”). All capitalized terms not
immediately defined are hereinafter defined in Section 6(b) of this Agreement.

WHEREAS, the Management Stockholder has been selected by the Company to receive
options to purchase shares of Common Stock (the “Options”), or grants based on a
notional unit of one share of Common Stock (the “Restricted Stock Units”), or
grants of restricted Common Stock (the “Restricted Stock”) collectively, (the
“Awards”), pursuant to the terms set forth below and the terms of the 2007 Stock
Incentive Plan for Key Employees of USF Holding Corp. and its Affiliates (the
“Plan”) and the Stock Option Agreement, the Restricted Stock Unit Agreement and
the Restricted Stock Award Agreement dated as of the date hereof, entered into
by and between the Company and the Management Stockholder (the “Award
Agreements”); and

WHEREAS, this Agreement is one of several other agreements (“Other Management
Stockholders Agreements”), which, prior hereto, concurrently with the execution
hereof or in the future, will be entered into between the Company and other
individuals who are or will be key employees of the Company or one of its
subsidiaries (collectively, the “Other Management Stockholders”).

NOW THEREFORE, to implement the foregoing and in consideration of the mutual
agreements contained herein, the Parties agree as follows:

1. Issuance of Awards; Voting.

(a) Subject to the terms and conditions hereinafter set forth and as set forth
in the Plan and the Award Agreement, as of the Effective Date the Company is
granting to the Management Stockholder Options to acquire the number of shares
of Common Stock as set forth on Schedule I hereto, at an initial per share
exercise price equal to the Fair Market Value as defined in the Plan, and the
Parties shall execute and deliver to each other copies of the Option Agreement
concurrently with the issuance of the Options.

(b) Subject to the terms and conditions hereinafter set forth and as set forth
in the Plan and the Award Agreements, as of the Effective Date the Company is
granting to the Management Stockholder shares of Common Stock subject to
Restricted Stock Units as set forth on Schedule I hereto, and the Parties shall
execute and deliver to each other copies of the Award Agreements concurrently
with the issuance of the Awards.

2. Management Stockholder’s Representations, Warranties and Agreements.

(a) The Management Stockholder agrees and acknowledges that he or she will not,
directly or indirectly, offer, transfer, sell, assign, pledge, hypothecate or
otherwise dispose of (any of the foregoing acts being referred to herein as a
“transfer”) at the time of exercise, Common Stock issuable upon exercise of
Options, (“Option Stock”; together with



--------------------------------------------------------------------------------

all Restricted Stock that is deemed “Stock” under the applicable Award Agreement
and any other Common Stock otherwise acquired and/or held by the Management
Stockholder Entities as of or after the date hereof, “Stock”), except as
provided in this Section 2(a) below and Section 3 hereof. If the Management
Stockholder is an Affiliate of the Company, the Management Stockholder also
agrees and acknowledges that he or she will not transfer any shares of Stock
unless:

(i) the transfer is pursuant to an effective registration statement under the
Securities Act of 1933, as amended, and the rules and regulations in effect
thereunder (the “Act”), and in compliance with applicable provisions of state
securities laws; or

(ii) (A) counsel for the Management Stockholder (which counsel shall be
reasonably acceptable to the Company) shall have furnished the Company with an
opinion or other advice, reasonably satisfactory in form and substance to the
Company, that no such registration is required because of the availability of an
exemption from registration under the Act and (B) if the Management Stockholder
is a citizen or resident of any country other than the United States, or the
Management Stockholder desires to effect any transfer in any such country,
counsel for the Management Stockholder (which counsel shall be reasonably
satisfactory to the Company) shall have furnished the Company with an opinion or
other advice reasonably satisfactory in form and substance to the Company to the
effect that such transfer will comply with the securities laws of such
jurisdiction.

Notwithstanding the foregoing, the Company acknowledges and agrees that any of
the following transfers of Stock are deemed to be in compliance with the Act and
this Agreement (including without limitation any restrictions or prohibitions
herein) and no opinion of counsel is required in connection therewith: (I) a
transfer made pursuant to Sections 3, 4, 5 or 8 hereof, (II) a transfer upon the
death or Permanent Disability of the Management Stockholder to the Management
Stockholder’s Estate or a transfer to the executors, administrators,
testamentary trustees, legatees or beneficiaries of a person who has become a
holder of Stock in accordance with the terms of this Agreement; provided that it
is expressly understood that any such transferee shall be bound by the
provisions of this Agreement, (III) a transfer made in compliance with the
United States federal securities laws to a Management Stockholder’s Trust,
provided that such transfer is made expressly subject to this Agreement and that
the transferee agrees in writing to be bound by the terms and conditions hereof
as a “Management Stockholder” with respect to the representations and warranties
and other obligations of this Agreement, and provided further that it is
expressly understood and agreed that if such Management Stockholder’s Trust at
any point includes any person or entity other than the Management Stockholder,
his spouse (or ex-spouse) or his lineal descendants (including adopted children)
such that it fails to meet the definition thereof as set forth in Section 6(b)
hereof, such transfer shall no longer be deemed in compliance with this
Agreement and shall be subject to Section 3(d) below, (IV) a transfer of Stock
made by the Management Stockholder to Other Management Stockholders, provided
that it is expressly understood that any such transferee(s) shall be bound by
the provisions of this Agreement (in addition to the provisions set forth in an
Other Management Stockholders Agreement to which such Other Management
Stockholders are a party), and (V) a transfer made by the Management
Stockholder, with the Board’s approval, to the Company or any subsidiary of the
Company.

 

2



--------------------------------------------------------------------------------

(b) The certificate (or certificates) representing the Stock, if any, shall bear
the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE TRANSFERRED, SOLD,
ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH THE
PROVISIONS OF THE MANAGEMENT STOCKHOLDER’S AGREEMENT BETWEEN USF HOLDING CORP.
(THE “COMPANY”) AND THE MANAGEMENT STOCKHOLDER NAMED ON THE FACE HEREOF AND THE
SALE PARTICIPATION AGREEMENT AMONG SUCH MANAGEMENT STOCKHOLDER AND CLAYTON,
DUBILIER & RICE FUND VII, L.P., CLAYTON, DUBILIER & RICE FUND VII
(CO-INVESTMENT), L.P., CD&R PARALLEL FUND VII, L.P., CDR USF CO-INVESTOR L.P.,
CDR USF CO-INVESTOR NO. 2, L.P., KKR 2006 FUND L.P., KKR PEI INVESTMENTS, L.P,
KKR PARTNERS III, L.P. AND OPERF CO-INVESTMENT LLC, IN EACH CASE DATED AS OF
[                    ] (COPIES OF WHICH ARE ON FILE WITH THE SECRETARY OF THE
COMPANY) AND ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS.”

(c) The Management Stockholder acknowledges that he or she has been advised that
(i) the shares of the Stock are characterized as “restricted securities” under
the Act inasmuch as they are being acquired from the Company in a transaction
not involving a Public Offering and that the Stock may be resold without
registration under the Act only in certain limited circumstances, (ii) a
restrictive legend in the form heretofore set forth shall be placed on the
certificates (if any) representing the Stock and (iii) a notation shall be made
in the appropriate records of the Company indicating that the Stock is subject
to restrictions on transfer and appropriate stop transfer restrictions will be
issued to the Company’s transfer agent with respect to the Stock.

(d) If any shares of the Stock are to be disposed of in accordance with Rule 144
under the Act or otherwise, the Management Stockholder shall promptly notify the
Company of such intended disposition and shall deliver to the Company at or
prior to the time of such disposition such documentation as the Company may
reasonably request in connection with such sale and take any actions requested
by the Company prior to any such sale and, in the case of a disposition pursuant
to Rule 144, shall deliver to the Company an executed copy of any notice on
Form 144 required to be filed with the SEC.

(e) The Management Stockholder agrees that, if any shares of the Stock are
offered to the public pursuant to an effective registration statement under the
Act (other than registration of securities issued on Form S-8, S-4 or any
successor or similar form), the Management Stockholder will not effect any
public sale or distribution of any shares of the Stock not covered by such
registration statement from the time of the receipt of a notice from the Company
that the Company has filed or imminently intends to file such registration
statement to, or within 180 days (or such shorter period as may be consented to
by the managing underwriter or underwriters) in the case of an initial Public
Offering and ninety (90) days (or in an underwritten offering such shorter
period as may be consented to by the managing underwriter or underwriters, if
any) in the case of any other Public Offering after the effective date of such
registration statement, unless otherwise agreed to in writing by the Company.

 

3



--------------------------------------------------------------------------------

(f) The Management Stockholder represents and warrants that (i) with respect to
the Option Stock, Restricted Stock and/or shares of Common Stock subject to
Restricted Stock Units, as applicable, the Management Stockholder has received
and reviewed the available information relating to such Stock, including having
received and reviewed the documents related thereto, certain of which documents
set forth the rights, preferences and restrictions relating to the Options, the
Stock underlying the Options, the Restricted Stock and the shares of Common
Stock subject to Restricted Stock Units and (ii) the Management Stockholder has
been given the opportunity to obtain any additional information or documents and
to ask questions and receive answers about such information, the Company and the
business and prospects of the Company which the Management Stockholder deems
necessary to evaluate the merits and risks related to the Management
Stockholder’s investment in the Stock and to verify the information contained in
the information received as indicated in this Section 2(f), and the Management
Stockholder has relied solely on such information.

3. Transferability of Stock.

(a) The Management Stockholder agrees that he or she will not transfer any
shares of Stock at any time without the consent of the Investors; provided,
however, that the Management Stockholder may transfer shares of Stock pursuant
to one of the following exceptions: (i) transfers permitted by Sections 4 or 5;
(ii) transfers permitted by clauses (II), (III) and (IV) of Section 2(a);
(iii) a sale of shares of Common Stock pursuant to an effective registration
statement under the Act filed by the Company upon the proper exercise of
registration rights of such Management Stockholder under Section 8 (excluding
any registration on Form S-8, S-4 or any successor or similar form);
(iv) transfers permitted pursuant to the Sale Participation Agreement (as
defined in Section 6(b)); (v) transfers permitted by the Board or (vi) transfers
to the Company or its designee (any such exception, a “Permitted Transfer”).

(b) Notwithstanding anything to the contrary herein, Section 3(a) shall
terminate and be of no further force or effect upon the occurrence of a Change
in Control.

(c) No transfer of any shares of Stock in violation hereof shall be made or
recorded on the books of the Company and any such transfer shall be void ab
initio and of no effect.

(d) Notwithstanding anything to the contrary herein, the Company may, at any
time and from time to time, waive the restrictions on transfers contained in
Section 3(a), whether such waiver is made prior to or after the transferee has
effected or committed to effect the transfer, or has notified the Investors of
such transfer or commitment to transfer. Any transfers made pursuant to such
waiver or which are later made subject to such a waiver shall, as of the date of
the waiver and at all times thereafter, not be deemed to violate any applicable
restrictions on transfers contained in this Agreement.

4. The Management Stockholder’s Right to Resell Stock and Options to the
Company.

(a) Subject to Section 5(g), if the Management Stockholder’s employment with the
Company (or, if applicable, any of its subsidiaries or affiliates) terminates as
a result of the death or Permanent Disability of the Management Stockholder,
then the applicable Management Stockholder Entity shall, for 365 days following
the date of such termination for death or Permanent Disability, have the right
to:

 

4



--------------------------------------------------------------------------------

(i) With respect to Stock, sell to the Company, and the Company shall be
required to purchase, on one occasion, all of the shares of Stock then held by
the applicable Management Stockholder Entities at a per share price equal to
Fair Market Value on the Repurchase Calculation Date (the “Section 4 Repurchase
Price”); and

(ii) With respect to any outstanding, vested Options, sell to the Company, and
the Company shall be required to purchase, on one occasion, all of the vested
Options then held by the applicable Management Stockholder Entities for an
amount equal to the product of (x) the excess, if any, of the Section 4
Repurchase Price over the Option Exercise Price and (y) the number of
Exercisable Option Shares, which Options shall be terminated in exchange for
such payment. In the event the Management Stockholder Entity elects to sell
under this Section 4(a)(ii) and the foregoing Option Excess Price is zero or a
negative number, all outstanding exercisable Options granted to the Management
Stockholder shall be automatically terminated without any payment in respect
thereof. In addition, and for the avoidance of doubt, all unvested Options shall
be terminated and cancelled without any payment therefor.

(b) In the event the applicable Management Stockholder Entities intend to
exercise their rights pursuant to Section 4(a), such Management Stockholder
Entities shall send written notice to the Company, at any time during the
applicable period set forth in Section 4(a) (the “Put Period”), of their
intention to sell shares of Stock in exchange for the payment referred to in
Section 4(a)(i) and/or to sell such Options in exchange for the payment referred
to in Section 4(a)(ii) and shall indicate the number of shares of Stock to be
sold and the number of Options (based on the number of Exercisable Option
Shares) to be sold (the “Redemption Notice”). The completion of the purchases
shall take place at the principal office of the Company on no later than the
twentieth business day (such date to be determined by the Company) after the
giving of the Redemption Notice. The applicable Repurchase Price (including any
payment with respect to the Options as described above) shall be paid by
delivery to the applicable Management Stockholder Entities, at the option of the
Company, of a certified bank check or checks in the appropriate amount payable
to the order of each of the applicable Management Stockholder Entities (or by
wire transfer of immediately available funds, if the Management Stockholder
Entities provide to the Company wire transfer instructions) against delivery of
certificates or other instruments representing the Stock so purchased and
appropriate documents cancelling the Options so terminated appropriately
endorsed or executed by the applicable Management Stockholder Entities or any
duly authorized representative.

(c) Notwithstanding anything in this Section 4 to the contrary, if there exists
and is continuing a default or an event of default on the part of the Company or
any subsidiary of the Company under any loan, guarantee or other agreement under
which the Company or any subsidiary of the Company has borrowed money or if the
repurchase referred to in Section 4(a) (or Section 5 below, as the case may be)
would result in a default or an event of default on the part of the Company or
any affiliate of the Company under any such agreement or if a repurchase would
not be permitted under the Delaware General Corporation Law (“DGCL”) (or if the
Company reincorporates in another state, the business corporation law of such
state) or any federal or state securities laws or regulations (each such
occurrence being an “Event”), the Company shall not be obligated to repurchase
any of the Stock or the Options from the applicable Management Stockholder
Entities, to the extent the

 

5



--------------------------------------------------------------------------------

Company is prohibited from purchasing such Stock and Options by the existence of
the Event, for cash but instead, with respect to such portion with respect to
which cash settlement is so prohibited, will, subject to the Management
Stockholder Entities’ rescission rights below, satisfy its obligations with
respect to the Management Stockholder Entities’ exercise of their rights under
Section 4(a) by delivering to the applicable Management Stockholder Entity a
promissory note with a principal amount equal to the amount payable under this
Section 4 that was not paid in cash, having terms acceptable to the Company’s
(and its affiliate’s, as applicable) lenders and permitted under the Company’s
(and its affiliate’s, as applicable) debt instruments but which in any event
(i) shall be mandatorily repayable promptly and to the extent that an Event no
longer prohibits the payment of cash to the applicable Management Stockholder
Entity pursuant to this Agreement; and (ii) shall bear interest at a rate equal
to the effective rate of interest in respect of the Company’s U.S.
dollar-denominated subordinated public debt securities (including any original
issue discount). Notwithstanding the foregoing and subject to Section 4(d), if
an Event exists that prohibits the Company from purchasing Stock and Options,
above, and is continuing for ninety (90) days, prior to completion of such
purchase by the Company, the Management Stockholder Entities shall be permitted
by written notice to rescind any Redemption Notice with respect to that portion
of the Stock and Options to be repurchased by the Company from the Management
Stockholder Entities pursuant to this Section 4 with the note described in the
foregoing sentence, provided that, the Management Stockholder Entity shall have
another thirty (30) days from the date the Event ceases to prohibit such
purchase to give another Redemption Notice on the terms applicable to the first
Redemption Notice.

(d) Effect of Change in Control. Notwithstanding anything in this Agreement to
the contrary, except for any payment obligation of the Company which has arisen
prior to the occurrence of a Change in Control this Section 4 shall terminate
and be of no further force or effect upon the occurrence of such Change in
Control.

 

  5. The Company’s Option to Purchase Stock and Options of the Management
Stockholder Upon Certain Terminations of Employment.

(a) Termination for Cause by the Company and other Call Events. If (i) the
Management Stockholder’s active employment with the Company (or, if applicable,
its subsidiaries or affiliates) is terminated by the Company (or, if applicable,
its subsidiaries or affiliates) for Cause, or (ii) the Management Stockholder
Entities effect a transfer of Stock (or Options) that is prohibited under this
Agreement (or the Award Agreements Agreements, as applicable), after notice from
the Company of such impermissible transfer and a reasonable opportunity to cure
such transfer which is not so cured (each event described above, a “Section 5(a)
Call Event”), and subject to Section 5(g), then:

(I) With respect to Stock, the Company may purchase all or any portion of the
shares of Stock then held by the applicable Management Stockholder Entities at a
per share purchase price equal to the lesser of (x) the Base Price and (y) the
Fair Market Value on the Repurchase Calculation Date and;

(II) With respect to all outstanding Options and unvested Restricted Stock and
Restricted Stock Units, as applicable, all such Awards shall be automatically
terminated without any payment in respect thereof upon the occurrence of the
Section 5(a) Call Event.

 

6



--------------------------------------------------------------------------------

(b) Termination without Cause by the Company, Termination for Good Reason by the
Management Stockholder, Termination due to death or Permanent Disability. If the
Management Stockholder’s active employment with the Company (or, if applicable,
its subsidiaries or affiliates) is terminated (i) by the Company (or, if
applicable, its subsidiaries or affiliates) without Cause, (ii) by the
Management Stockholder for Good Reason (if applicable), (iii) due to the
Management Stockholder’s death or Permanent Disability or (iv) under the
circumstances described in Section 5(c)(ii) (each, a “Section 5(b) Call Event”),
and subject to Section 5(g), then:

(I) With respect to Stock, the Company may purchase all or any portion of the
shares of such Stock then held by the applicable Management Stockholder Entities
at a per share purchase price equal to Fair Market Value on the Repurchase
Calculation Date;

(II) With respect to any outstanding, vested Options, the Company may purchase
all or any portion of the vested Options held by the applicable Management
Stockholder Entities for an amount equal to the product of (x) the excess, if
any, of the Fair Market Value on the Repurchase Calculation Date over the Option
Exercise Price and (y) the number of Exercisable Option Shares (solely relating
to vested Options), which vested Options shall be terminated in exchange for
such payment. In the event the Company elects to repurchase under this
Section 5(b)(II) and the foregoing Option Excess Price is zero or a negative
number, all outstanding and exercisable vested Options shall be automatically
terminated without any payment in respect thereof; and

(III) With respect to unvested Options, all outstanding unvested Options shall
automatically be terminated without any payment in respect thereof.

(c) Termination by the Management Stockholder. (i) If the Management
Stockholder’s active employment with the Company (and/or, if applicable, its
subsidiaries or affiliates) is terminated by the Management Stockholder (other
than for Good Reason or due to death or Permanent Disability) (a “Section 5(c)
Call Event”), and subject to Section 5(g), then:

(I) With respect to any Stock, the Company may purchase all or any portion of
the shares of such Stock then held by the applicable Management Stockholder
Entities at a per share purchase price equal to the Fair Market Value as of the
Repurchase Calculation Date (such purchase price, the “Section 5(c) Repurchase
Price”); and

(II) With respect to any outstanding, vested Options, the Company may purchase
all or any portion of the exercisable vested Options then held by the applicable
Management Stockholder Entities for an amount equal to the product of (x) the
excess, if any, of the Section 5(c) Repurchase Price over the Option Exercise
Price, and (y) the number of Exercisable Option Shares (solely relating to
vested Options). All unvested Options held by the applicable Management
Stockholder Entities will terminate immediately without payment in respect
thereof.

(d) Call Notice. The Company shall have a period (the “Call Period”) of one
hundred eighty (180) days from the date of any Call Event (or, if later, with
respect to a Section 5(a) Call Event, the date after discovery of, and the
applicable cure period for, an impermissible transfer constituting a
Section 5(a) Call Event) in which to give notice in writing to the Management
Stockholder of its election to exercise its rights and obligations

 

7



--------------------------------------------------------------------------------

pursuant to this Section 5 (“Repurchase Notice”). The completion of the
purchases pursuant to the foregoing shall take place at the principal office of
the Company no later than the twentieth business day after the giving of the
Repurchase Notice. The applicable Repurchase Price (including any payment with
respect to the Options as described in this Section 5) shall be paid by delivery
to the applicable Management Stockholder Entities of a certified bank check or
checks in the appropriate amount payable to the order of each of the applicable
Management Stockholder Entities (or by wire transfer of immediately available
funds, if the Management Stockholder Entities provide to the Company wire
transfer instructions) against delivery of certificates or other instruments
representing the Stock so purchased and appropriate documents canceling the
Options so terminated, appropriately endorsed or executed by the applicable
Management Stockholder Entities or any duly authorized representative.

(e) Use of Note to Satisfy Call Payment. Notwithstanding any other provision of
this Section 5 to the contrary, if there exists and is continuing any Event, the
Company will, to the extent it has exercised its rights to purchase Stock or
Options pursuant to this Section 5 and subject to the rescission rights of the
Management Stockholder Entities below, in order to complete the purchase of any
Stock or Options pursuant to this Section 5, deliver to the applicable
Management Stockholder Entities (i) a cash payment for any amounts payable
pursuant to this Section 5 that would not cause an Event that prohibits the
Company from purchasing Stock and Options for cash and (ii) a promissory note
having the same terms as that provided in Section 4(c) above with a principal
amount equal to the amount payable but not paid in cash pursuant to this
Section 5 due to the Event to the extent that, pursuant to the Event, the
Company is prohibited from purchasing such Stock and Options in cash.
Notwithstanding the foregoing, if an Event exists that causes the Company to be
prohibited from such purchase and is continuing for ninety (90) days, prior to
closing such purchase the Management Stockholder Entities shall be permitted by
written notice to cause the Company to rescind any Repurchase Notice with
respect to that portion of the Stock and Options repurchased by the Company from
the Management Stockholder Entities pursuant to this Section 5 with the note
described in the foregoing sentence, provided that, the Company shall have
another thirty (30) days from the date the Event ceases to prohibit such
purchase to give another Repurchase Notice on the terms applicable to the first
Repurchase Notice.

(f) Effect of Change in Control. Notwithstanding anything in this Agreement to
the contrary, except for any payment obligation of the Company which has arisen
prior to the occurrence of a Change in Control, this Section 5 shall terminate
and be of no further force or effect upon the occurrence of such Change in
Control.

(g) Effect of Accounting Principles. Notwithstanding anything set forth in
Section 4 or 5 to the contrary, in the event that it is determined by the Board
that any of the provisions of either of Section 4 or 5 would result in any of
the Options being classified as a liability as contemplated by FASB Statement
No. 123R, Share-Based Payment, including any amendments and interpretations
thereto, then the following terms shall apply:

(i) Any shares of Stock that are to be purchased by the Company pursuant to
Section 4 or 5, as applicable, may only be so purchased if and when such shares
have been held by the applicable Management Stockholder Entities for at least
six months; and

 

8



--------------------------------------------------------------------------------

(ii) With respect to any exercisable Options, upon the occurrence of the
applicable event identified in Section 4 giving rise to the Management
Stockholder’s rights thereunder or a Call Event, the Management Stockholder
Entities may be required by the Company to elect, in accordance with the terms
of the relevant Stock Option Agreement, to receive from the Company, on one
occasion, in exchange for all of the exercisable Options then held by the
applicable Management Stockholder Entities, if any, a number of shares of Stock
equal to the quotient of (x) the product of (A) the excess, if any, of the Fair
Market Value over the Option Exercise Price and (B) the number of shares then
acquirable on exercise, divided by (y) the Fair Market Value, which Options
shall be terminated in exchange for such payment of shares of Stock (such shares
of Stock, the “Net Settled Stock”). (In the event the foregoing Option Excess
Price is zero or a negative number, all outstanding exercisable Options shall be
automatically terminated without any payment in respect thereof.) Upon the
occurrence of such net settlement of all exercisable Options, the Put Period or
the Call Period, as applicable, shall be deemed to be the period that is 30 days
following the date that is six months after the receipt by the applicable
Management Stockholder Entities of the Net Settled Stock, during which time the
Company may, on delivery of Repurchase Notice (or upon delivery of a Redemption
Notice), purchase (or be required to purchase in the case of Section 4) all (in
the case of a purchase pursuant to Section 4) or all or any portion (in the case
of a purchase pursuant to Section 5) of the Net Settled Stock held by the
applicable Management Stockholder Entities, at a per share price equal to the
applicable Repurchase Price for Option Stock identified in Section 4 or
Section 5, as applicable.

6. Adjustment of Repurchase Price; Definitions.

(a) Adjustment of Repurchase Price. In determining the applicable repurchase
price of the Stock and Options, as provided for in Sections 4 and 5 above,
appropriate equitable adjustments shall be made for any stock dividends, splits,
combinations, recapitalizations or any other adjustment in the number of
outstanding shares of Stock in order to maintain, as nearly as practicable, the
intended operation of the provisions of Sections 4 and 5.

(b) Definitions. All capitalized terms used in this Agreement and not defined
herein shall have such meaning as such terms are defined in the Plan. Terms used
herein and as listed below shall be defined as follows:

“Act” shall have the meaning set forth in Section 2(a)(i) hereof.

“Affiliate” means, with respect to any Person, any entity directly or indirectly
controlling, controlled by or under common control with such Person.

“Agreement” shall have the meaning set forth in the introductory paragraph.

“Award Agreement” shall have the meaning set forth in the first recital.

“Base Price” shall mean, for any Option Stock, the applicable Option Exercise
Price paid by the Management Stockholder for one share of Common Stock, as
adjusted pursuant to Section 9 hereof, and which for purposes of any Stock that
is Vested Restricted Stock and RSU Stock, the Minimum Tax (as such term is
defined in the applicable Award Agreement) paid in respect of any Vested
Restricted Stock and RSU Stock at the time of its vesting under the Award
Agreements.

 

9



--------------------------------------------------------------------------------

“Board” shall mean the Board of Directors of the Company.

“Call Events” shall mean, collectively, Section 5(a) Call Events, Section 5(b)
Call Events and Section 5(c) Call Events.

“Call Notice” shall have the meaning set forth in Section 5(d) hereof.

“Call Period” shall have the meaning set forth in Section 5(d) hereof.

“Cause” shall mean “Cause” as such term may be defined in any employment or
other severance agreement in effect at the time of termination between the
Management Stockholder and the Company or any of its subsidiaries or Affiliates
(or as previously in effect immediately prior to any expiration of such
agreement due to a Company nonrenewal of the agreement term)(any such employment
or severance agreement, an “Employment Agreement”), or, if there otherwise is no
such agreement or such term is not defined therein, “Cause” shall mean (i) the
Management Stockholder’s willful and continued failure to perform his or her
material duties with respect to the Company or its subsidiaries which continues
beyond ten business days after a written demand for substantial performance is
delivered to the Management Stockholder by the Company (the “Cure Period”);
(ii) a willful and material breach of by the Management Stockholder of this
Agreement or other agreements with the Company, if any, which continues beyond
the Cure Period (to the extent that, in the Board’s reasonable judgment, such
breach can be cured); (iii) any act involving fraud or material dishonesty in
connection with the business of the Company or any of its subsidiaries; (iv) a
material violation of the Company’s Code of Conduct; (v) attendance at work in a
state of intoxication or otherwise being found in possession at his place of
work of any prohibited drug or substance, possession of which constitute a
criminal offense; (vi) assault or other act of violence; or (vii) conviction of,
or a plea of nolo contendere to, any felony whatsoever or any misdemeanor that
would preclude employment under the Company’s hiring policy.

“Change in Control” means, in one or a series of transactions, (i) the sale of
all or substantially all of the assets of the Company (or of all of such of its
operating Subsidiaries) to any Person (or Group of Persons acting in concert),
other than to (x) the Investors or their Affiliates or (y) any employee benefit
plan (or trust forming a part thereof) maintained by the Company or its
Affiliates or other Person of which a majority of its voting power or other
equity securities is owned, directly or indirectly, by the Company (any Person
described in the foregoing clauses (x) or (y), an “Affiliated Person”); or
(ii) a sale by the Company, the Investors or any of their respective Affiliates,
to a Person (or Group of Persons acting in concert) of Common Stock, or a
merger, consolidation or similar transaction involving the Company, in any case,
that results in more than 50% of the Common Stock of the Company (or any
resulting company after a merger) being held by a Person (or Group of Persons
acting in concert) that does not include an Affiliated Person; in any event,
which results in the Investors and their Affiliates or such employee benefit
plan ceasing to hold the ability to elect a majority of the members of the
Board.

“Common Stock” shall mean shares of the Company’s common stock, par value $0.01
per share.

“Company” shall have the meaning set forth in the introductory paragraph.

 

10



--------------------------------------------------------------------------------

“Confidential Information” shall mean all non-public information concerning
trade secret, know-how, software, developments, inventions, processes,
technology, designs, the financial data, strategic business plans or any
proprietary or confidential information, documents or materials in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing, and other non-public, proprietary, and confidential
information of the Restricted Group.

“Custody Agreement and Power of Attorney” shall have the meaning set forth in
Section 8(e) hereof.

“DGCL” shall have the meaning set forth in Section 4(c) hereof.

“Event” shall have the meaning set forth in Section 4(c) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended (or
any successor section thereto).

“Exercisable Option Shares” shall mean the shares of Common Stock that, at the
time that any Redemption Notice or Repurchase Notice is delivered (as
applicable), could be purchased by the Management Stockholder upon exercise of
his or her outstanding and exercisable Options.

“Fair Market Value” shall mean, (i) prior to the date on which shares of Common
Stock are traded on an exchange or in another public market, the fair market
value of one share of Common Stock on any given date (without regard to
discounts for minority status), as determined reasonably and in good faith by
the Board, consistent with the determination of an independent, third party
appraisal of the fair market value of one share of Common Stock that shall be
performed at least annually for the Board for purposes of, among other things,
reporting such value to the Investors, but in all events satisfying Section 409A
under the Internal Revenue Code of 1986, as amended, so that no Option shall
constitute “deferral of compensation” thereunder, or (ii) after the date on
which shares of Common Stock are traded on an exchange or in another public
market, (A) the last sale price of a share of Common Stock on the Repurchase
Calculation Date on the principal stock exchange on which the shares of Common
Stock may at the time be listed or, (B) if there shall have been no sales on
such exchange on the Repurchase Calculation Date, the average of the closing bid
and asked prices on such exchange on the Repurchase Calculation Date or, (C) if
there is no such bid and asked price on the Repurchase Calculation Date, on the
next preceding date when such bid and asked price occurred or, (D) if shares of
Common Stock shall not be so listed, the closing sale price as reported by
NASDAQ for the last trading day immediately preceding the Repurchase Calculation
Date in the over-the-counter market.

“Good Reason” shall have the meaning set forth in any Employment Agreement, if
any. If the Management Stockholder does not have an Employment Agreement, or the
Management Stockholder’s Employment Agreement does not contain a Good Reason
definition, then no provision relating to a termination of employment for Good
Reason shall apply.

“Group” shall mean “group,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

 

11



--------------------------------------------------------------------------------

“Investors” shall mean Clayton, Dubilier & Rice Fund VII, L.P., Clayton,
Dubilier & Rice Fund VII (Co-Investment), L.P., CD&R Parallel Fund VII, L.P.,
CDR USF Co-Investor L.P., CDR USF Co-Investor No. 2, L.P., KKR 2006 Fund L.P.,
KKR PEI Investments, L.P., KKR Partners III, L.P. and OPERF Co-Investment LLC,
collectively.

“Management Stockholder” shall have the meaning set forth in the introductory
paragraph.

“Management Stockholder Entities” shall mean the Management Stockholder’s Trust,
the Management Stockholder and the Management Stockholder’s Estate,
collectively.

“Management Stockholder’s Estate” shall mean the conservators, guardians,
executors, administrators, testamentary trustees, legatees or beneficiaries of
the Management Stockholder.

“Management Stockholder’s Trust” shall mean a partnership, limited liability
company, corporation, trust, private foundation or custodianship, the
beneficiaries of which may include only the Management Stockholder, his or her
spouse (or ex-spouse) or his or her lineal descendants (including adopted) or
spouse (or ex-spouse) of such lineal descendants or, if at any time after any
such transfer there shall be no then living spouse or lineal descendants, then
to the ultimate beneficiaries of any such trust or to the estate of a deceased
beneficiary.

“Net Settled Stock” shall have the meaning set forth in the Section 5(e)(ii).

“Options” shall have the meaning set forth in the first recital.

“Option Excess Price” shall mean the aggregate amount paid or payable by the
Company in respect of Exercisable Option Shares, as determined pursuant to
Section 4 or 5 hereof, as applicable.

“Option Exercise Price” shall mean the then-current exercise price of the shares
of Common Stock covered by the applicable Option.

“Option Stock” shall have the meaning set forth in Section 2(a) hereof.

“Other Management Stockholders” shall have the meaning set forth in the second
recital.

“Other Management Stockholders Agreements” shall have the meaning set forth in
the second recital.

“Parties” shall have the meaning set forth in the introductory paragraph.

“Plan” shall have the meaning set forth in the first recital.

“Permanent Disability” shall mean “Disability” as such term is defined in any
Employment Agreement, or, if there otherwise is no such Employment Agreement,
shall mean “Disability” as defined in the Plan.

“Permitted Transfer” shall have the meaning set forth in Section 3(a).

“Person” shall mean “person,” as such term is used for purposes of Section 13(d)
or 14(d) of the Exchange Act.

 

12



--------------------------------------------------------------------------------

“Piggyback Notice” shall have the meaning set forth in Section 8(b) hereof.

“Piggyback Registration Rights” shall have the meaning set forth in Section 8(a)
hereof.

“Proposed Registration” shall have the meaning set forth in Section 8(b) hereof.

“Public Offering” shall mean the sale of shares of Common Stock to the public
subsequent to the date hereof pursuant to a registration statement under the Act
which has been declared effective by the SEC (other than a registration
statement on Form S-4, S-8 or any other similar form).

“Put Period” shall have the meaning set forth in Section 4(a) hereof.

“Redemption Notice” shall have the meaning set forth in Section 4(c) hereof.

“Registration Rights Agreement” shall have the meaning set forth in Section 8(a)
hereof.

“Repurchase Calculation Date” shall mean (i) prior to the occurrence of a Public
Offering, the last day of the month preceding the month in which date of
repurchase occurs, and (ii) on and after the occurrence of a Public Offering,
the date immediately preceding the date of repurchase.

“Repurchase Notice” shall have the meaning set forth in Section 5(e) hereof.

“Repurchase Price” shall mean the amount to be paid in respect of the Stock and
Options to be purchased by the Company pursuant to Section 4 and Section 5, as
applicable.

“Request” shall have the meaning set forth in Section 8(b) hereof.

“Restricted Group” shall mean, collectively, the Company, its subsidiaries, the
Investors and their respective Affiliates.

“Restricted Stock” shall have the meaning set forth in the second recital.

“Restricted Stock Award” shall have the meaning set forth in the second recital.

“Restricted Stock Unit” shall have the meaning set forth in the second recital.

“Restricted Stock Unit Award” shall have the meaning set forth in the second
recital.

“RSU Stock” shall have the meaning set forth in the Restricted Stock Unit Award
Agreement.

“Sale Participation Agreement” shall mean that certain sale participation
agreement entered into by and between the Management Stockholder and the
Investors dated as of the date hereof.

“SEC” shall mean the Securities and Exchange Commission.

“Stock” shall have the meaning set forth in Section 2(a) hereof.

 

13



--------------------------------------------------------------------------------

“transfer” shall have the meaning set forth in Section 2(a) hereof.

“Transfer Restriction Waiver” shall have the meaning set forth in Section 8(a)
hereof.

7. The Company’s Representations and Warranties and Covenants.

(a) The Company represents and warrants to the Management Stockholder that
(i) this Agreement has been duly authorized, executed and delivered by the
Company and is enforceable against the Company in accordance with its terms,
(ii) the Option Stock, Restricted Stock and the RSU Stock, when issued and
delivered in accordance with the terms hereof and the other agreements
contemplated hereby, will be duly and validly issued, fully paid and
nonassessable.

(b) If the Company becomes subject to the reporting requirements of Section 12
of the Exchange Act, the Company will file the reports required to be filed by
it under the Act and the Exchange Act and the rules and regulations adopted by
the SEC thereunder, to the extent required from time to time to enable the
Management Stockholder to sell shares of Stock, subject to compliance with the
provisions hereof without registration under the Exchange Act within the
limitations of the exemptions provided by (A) Rule 144 under the Act, as such
Rule may be amended from time to time, or (B) any similar rule or regulation
hereafter adopted by the SEC. Notwithstanding anything contained in this
Section 7(b), the Company may de-register under Section 12 of the Exchange Act
if it is then permitted to do so pursuant to the Exchange Act and the rules and
regulations thereunder and, in such circumstances, shall not be required hereby
to file any reports which may be necessary in order for Rule 144 or any similar
rule or regulation under the Act to be available. Nothing in this Section 7(b)
shall be deemed to limit in any manner the restrictions on transfers of Stock
contained in this Agreement.

(c) Upon an initial Public Offering, the Company will, as promptly as
practicable, file a registration statement on Form S-8 under the Act pursuant to
which all Option Stock will be registered and list the Option Stock for trading
on the exchange on which shares of Common Stock are then listed.

8. “Piggyback” Registration Rights.

(a) The Management Stockholder hereby agrees to be bound by all of the terms,
conditions and obligations of the piggyback registration rights contained in
Section 2 of the Registration Rights Agreement (the “Registration Rights
Agreement”) entered into by and among the Company and investors party thereto
(the “Piggyback Registration Rights”), as in effect on the date hereof (subject
to any amendments thereto to which the Management Stockholder has agreed in
writing to be bound), and, if any of the Investors are selling stock, shall have
all of the rights and privileges of the Piggyback Registration Rights
(including, without limitation, any rights to indemnification and/or
contribution from the Company and/or the Investors), in each case as if the
Management Stockholder were an original party (other than the Company) to the
Registration Rights Agreement, subject to applicable and customary underwriter
restrictions; provided, however, that at no time shall the Management
Stockholder have any rights to request registration under Section 3(a) of the
Registration Rights Agreement, provided; further, that in lieu of the Piggyback
Registration Rights in connection with any Public Offering in which such rights
would otherwise be available, the Board, in its sole discretion, may elect to
waive the restrictions on transfer contained in Section 3(a) with respect to the
number of shares of Common Stock that would have been subject to such Piggyback
Registration Rights in connection with such Public Offering (a “Transfer
Restriction Waiver”).

 

14



--------------------------------------------------------------------------------

(b) All Stock purchased or held by the applicable Management Stockholder
Entities pursuant to this Agreement shall be deemed to be “Registrable
Securities” as defined in the Registration Rights Agreement.

(c) In the event of a sale of Common Stock by any of the Investors in accordance
with the terms of the Registration Rights Agreement, unless the Board shall have
determined to effect a Transfer Restriction Waiver in which case the provisions
of Section 8(h) shall apply, the Company will promptly notify each Management
Stockholder (a “Piggyback Notice”) of any proposed registration (a “Proposed
Registration”). If within five (5) days of the receipt by the Management
Stockholder of such Piggyback Notice, the Company receives from the applicable
Management Stockholder Entities of Management Stockholder a written request (a
“Request”) to register shares of Stock held by the applicable Management
Stockholder Entities (which Request will be irrevocable unless otherwise
mutually agreed to in writing by the Management Stockholder and the Company),
shares of Stock will be so registered as provided in this Section 8; provided,
however, that for each such registration statement only one Request, which shall
be executed by the applicable Management Stockholder Entities, may be submitted
for all Registrable Securities held by the applicable Management Stockholder
Entities.

(d) The maximum number of shares of Stock which will be registered pursuant to a
Request will be the number of shares of Stock then held by the Management
Stockholder Entities, including all shares of Stock which the Management
Stockholder Entities are then entitled to acquire under an unexercised Option to
the extent then exercisable, multiplied by a fraction, the numerator of which is
the aggregate number of shares of Stock being sold by holders of Registrable
Securities and the denominator of which is the aggregate number of shares of
Stock owned by the holders of Registrable Securities, as reduced pursuant to
Section 2(b) or 3(b) of the Registration Rights Agreement, if applicable.

(e) Upon delivering a Request a Management Stockholder will, if requested by the
Company, execute and deliver a custody agreement and power of attorney having
customary terms and in form and substance reasonably satisfactory to the Company
with respect to the shares of Stock to be registered pursuant to this Section 8
(a “Custody Agreement and Power of Attorney”). The Custody Agreement and Power
of Attorney will provide, among other things, that the Management Stockholder
will deliver to and deposit in custody with the custodian and attorney-in-fact
named therein a certificate or certificates (to the extent applicable)
representing such shares of Stock (duly endorsed in blank by the registered
owner or owners thereof or accompanied by duly executed stock powers in blank)
and irrevocably appoint said custodian and attorney-in-fact as the Management
Stockholder’s agent and attorney-in-fact with full power and authority to act
under the Custody Agreement and Power of Attorney on the Management
Stockholder’s behalf with respect to the matters specified therein, subject to
the obligations of the Investors and the Company to the Management Stockholder
under this Agreement.

(f) The Management Stockholder agrees that he will execute such other agreements
as the Company may reasonably request to further evidence the provisions of this
Section 8, including reasonable and customary lock-up agreements.

(g) This Section 8 will terminate upon the occurrence of a Change in Control.

 

15



--------------------------------------------------------------------------------

(h) If the Board shall have elected to effect the Transfer Restriction Waiver in
lieu of Piggyback Registration Rights in accordance with Section 8(a), the
Company will notify each Management Stockholder on or promptly following the
completion of the Public Offering giving rise to the Transfer Restriction Waiver
which notice shall include: (A) the number of shares of Common Stock sold by the
Investors in such Public Offering and (B) the number of shares of Stock to which
the waiver of transfer restrictions shall apply. For the avoidance of doubt, the
provisions in Section 5 of the Registration Rights Agreement will apply to such
shares of Stock notwithstanding the Transfer Restriction Waiver.

9. Rights to Negotiate Repurchase Price. Nothing in this Agreement shall be
deemed to restrict or prohibit the Company from purchasing, redeeming or
otherwise acquiring for value shares of Stock or Options from the Management
Stockholder, at any time, upon such terms and conditions, and for such price, as
may be mutually agreed upon in writing between the Parties, whether or not at
the time of such purchase, redemption or acquisition circumstances exist which
specifically grant the Company the right to purchase, or the Management
Stockholder the right to sell, shares of Stock or any Options under the terms of
this Agreement; provided that no such purchase, redemption or acquisition shall
be consummated, and no agreement with respect to any such purchase, redemption
or acquisition shall be entered into, without the prior approval of the Board.

10. Covenant Regarding 83(b) Election. [Intentionally omitted].

11. Notice of Change of Beneficiary. Immediately prior to any transfer of Stock
to a Management Stockholder’s Trust, the Management Stockholder shall provide
the Company with a copy of the instruments creating the Management Stockholder’s
Trust and with the identity of the beneficiaries of the Management Stockholder’s
Trust. The Management Stockholder shall notify the Company as soon as
practicable prior to any change in the identity of any beneficiary of the
Management Stockholder’s Trust.

12. Recapitalizations, etc. The provisions of this Agreement shall apply, to the
full extent set forth herein with respect to the Stock or the Options, to any
and all shares of capital stock of the Company or any capital stock, partnership
units or any other security evidencing ownership interests in any successor or
assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for, or substitution
of the Stock or the Options by reason of any stock dividend, split, reverse
split, combination, recapitalization, liquidation, reclassification, merger,
consolidation or otherwise.

13. Management Stockholder’s Employment by the Company. Nothing contained in
this Agreement (i) obligates the Company or any subsidiary or Affiliate of the
Company to employ the Management Stockholder in any capacity whatsoever or
(ii) prohibits or restricts the Company (or any such subsidiary or Affiliate)
from terminating the employment of the Management Stockholder at any time or for
any reason whatsoever, with or without Cause, and the Management Stockholder
hereby acknowledges and agrees that neither the Company nor any other Person has
made any representations or promises whatsoever to the Management Stockholder
concerning the Management Stockholder’s employment or continued employment by
the Company or any subsidiary or Affiliate of the Company.

 

16



--------------------------------------------------------------------------------

14. Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns. In the case of a transferee permitted
under Section 2(a) or Section 3(a) (other than clauses (iii) or (iv) thereof)
hereof, such transferee shall be deemed the Management Stockholder hereunder;
provided, however, that no transferee (including without limitation, transferees
referred to in Section 2(a) or Section 3(a) hereof) shall derive any rights
under this Agreement unless and until such transferee has delivered to the
Company a valid undertaking and becomes bound by the terms of this Agreement. No
provision of this Agreement is intended to or shall confer upon any Person other
than the Parties any rights or remedies hereunder or with respect hereto.

15. Amendment. This Agreement may be amended by the Company at any time upon
notice to the Management Stockholder thereof; provided that any amendment
(i) that disadvantages the Management Stockholder in any respect (other than in
a de minimis manner) shall not be effective unless and until the Management
Stockholder has consented thereto in writing and (ii) that disadvantages a class
of stockholders in more than a de minimis way but less than a material way shall
require the consent of a majority of the equity interests held by such affected
class of stockholders.

16. Closing. Except as otherwise provided herein, the closing of each purchase
and sale of shares of Stock pursuant to this Agreement shall take place at the
principal office of the Company on the tenth business day following delivery of
the notice by either Party to the other of its exercise of the right to purchase
or sell such Stock hereunder.

17. Applicable Law; Jurisdiction; Arbitration; Legal Fees.

(a) The laws of the State of Delaware applicable to contracts executed and to be
performed entirely in such state shall govern the interpretation, validity and
performance of the terms of this Agreement.

(b) In the event of any controversy among the parties hereto arising out of, or
relating to, this Agreement which cannot be settled amicably by the parties,
such controversy shall be finally, exclusively and conclusively settled by
mandatory arbitration conducted expeditiously in accordance with the American
Arbitration Association rules by a single independent arbitrator. Such
arbitration process shall take place in Chicago, Illinois. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning, subject to enforcement of the arbitration award
hereunder or for vacation or modification thereof as provided under the Federal
Arbitration Act, Title 9 U.S. Code Chapter 1. Judgment upon the award rendered
may be entered in any court having jurisdiction thereof.

(c) Notwithstanding the foregoing, the Management Stockholder acknowledges and
agrees that the Company, its subsidiaries, the Investors and any of their
respective Affiliates shall be entitled to injunctive or other relief in order
to enforce the covenant not to compete, covenant not to solicit and/or
confidentiality covenants as set forth in Section 22(a) of this Agreement.

(d) In the event of any arbitration or other disputes with regard to this
Agreement or any other document or agreement referred to herein, each Party
shall pay half of the costs of the arbitration, and its own legal fees and
expenses, unless otherwise determined by the arbitrator.

 

17



--------------------------------------------------------------------------------

18. Assignability of Certain Rights by the Company. The Company shall have the
right to assign any or all of its rights or obligations to purchase shares of
Stock pursuant to Sections 4 and 5 hereof.

19. Miscellaneous.

(a) In this Agreement all references to “dollars” or “$” are to United States
dollars and the masculine pronoun shall include the feminine and neuter, and the
singular the plural, where the context so indicates.

(b) If any provision of this Agreement shall be declared illegal, void or
unenforceable by any court of competent jurisdiction, the other provisions shall
not be affected, but shall remain in full force and effect.

20. Withholding. The Company or its subsidiaries shall have the right to deduct
from any cash payment made under this Agreement to the applicable Management
Stockholder Entities any federal, state or local income or other taxes required
by law to be withheld with respect to such payment, if applicable.

21. Notices. All notices and other communications provided for herein shall be
in writing. Any notice or other communication hereunder shall be deemed duly
given (i) upon electronic confirmation of facsimile, (ii) one business day
following the date sent when sent by overnight delivery and (iii) five (5)
business days following the date mailed when mailed by registered or certified
mail return receipt requested and postage prepaid, in each case as follows:

(a) If to the Company, to it at the following address:

USF Holding Corp.

c/o U.S. Foodservice, Inc.

9399 West Higgins Road

Rosemont, Illinois 60018

Attention: Juliette Pryor

Fax: (480) 293.2705

with a copy (which shall not constitute notice) to:

Kohlberg Kravis Roberts & Co. L.P.

2800 Sand Hill Road, Suite 94025

Menlo Park, California 94025

Attention: Michael Calbert

Fax: (650) 233-6548

and

Clayton, Dubilier & Rice, Inc.

375 Park Avenue

18th Floor

New York, New York 10152

Attention: Richard J. Schnall

Fax: (212) 407-5252

 

18



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Marni Lerner, Esq.

Fax: (212) 455-2502

and

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Franci J. Blassberg, Esq.

Fax: (212) 909-7531

(b) If to the Management Stockholder, to the Management Stockholder at the
address on file with the Company; or at such other address as either party shall
have specified by notice in writing to the other.

22. Effect of Breach of Restrictive Covenants.

(a) In the event that the Management Stockholder violates his or her
Non-Disclosure and Non-Solicitation Agreement with the Company and its
subsidiaries, or any covenants not to compete, not to solicit customers,
clients, or employees, and/or not to disclose confidential information, and any
other similar restrictive covenants contained in any Employment Agreement to
which the Management Stockholder is a party (collectively, the “Restrictive
Covenants”) the Company or its successors or assigns may, in addition to other
rights and remedies existing in their favor under any such agreement containing
the Restrictive Covenants, require that the Management Stockholder shall be
required to pay to the Company any amounts actually paid to him or her by the
Company in respect of any repurchase by the Company of any Options or Stock held
by such Management Stockholder; provided that (x) with respect to any Stock, the
Management Stockholder shall be required to pay to the Company only such
amounts, if any, that the Management Stockholder received in excess of the Base
Price paid by the Management Stockholder in acquiring such Stock, and (y) with
respect to Options, the Management Stockholder shall be required to pay to the
Company only the amount, if any, of the Option Excess Price, on a net after-tax
basis.

[Signatures on next page.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

USF HOLDING CORP. By:        Name:   Title:

MANAGEMENT STOCKHOLDER

 

Name:

 

20



--------------------------------------------------------------------------------

SCHEDULE I

Management Stockholder:

[NAME]

Base Price:

$[        ]

OPTIONS

Number of shares of Common Stock underlying time-vested Options:

[            ]

Number of shares of Common Stock underlying performance-vested Options:

[            ]

RESTRICTED STOCK UNITS

Number of shares of Common Stock subject to time-vested Restricted Stock Units:

[            ]

Number of shares of Common Stock subject to performance-vested Restricted Stock
Units:

[            ]

 

21